DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 4/21/2021.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.
 
Claim Status
Claims 1, 5, 8-9, 15, and 20 have been amended. Claims 1-20 remain pending and are ready for examination.

Rejections not based on Prior Art
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, the limitations of determining a health risk level, and performing at least one of an air handling action or a disinfection action in the building based on the health risk level recite a Certain Method of Organizing Human Activity, as they encompass managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim recite “a method in a building management system (BMS) performed by one or more processors.” The processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites “receiving health risk data for an infectious disease;” and “receiving a user input comprising a target health risk reduction.” These limitations merely add insignificant extra-solution activity to the judicial exception because they claim mere data gathering. Further, the claim recites “performing at least one of an air handling action or a disinfection action in the building based on the health risk level in accordance with the user input.” The limitation does not integrate the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “receiving” limitations do not amount to significantly more than the judicial exception because they are well-understood, routine, and conventional (See MPEP 2106.05(d) – receiving or transmitting data over a network.). Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of “performing at least one of an air handling action or a disinfection action in the building based on the health risk level in accordance with the user input” amounts to no more than just “applying” the abstract idea. Accordingly, the claims are not patent eligible.

Regarding claims 8 and 15, the claims have similar limitations as claim 1; moreover, Claim 8 recites a system, and Claim 17 recites method performed by one or more processors, which are generic computer components and do not practically integrate the invention nor amount to significantly more. The claims 8 and 15 are not patent eligible.

Dependent claims 2-7, 9-14, and 16-20 are directed to details of “performing the air handling action”, “performing the disinfection action”, “receiving the health risk data”, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, this claim recites the limitation “receiving a user input comprising a target health risk reduction.” The specification [267] discloses: “As discussed above, visualizations of health risks such as heat maps and other visualizations can be generated to both assist individuals in safely navigating through the building as well as directing targeted actions to minimize health risks” and users to provide inputs regarding the balance between reducing health risks and reducing energy costs.” In particular, heat maps and other visualizations assist individuals in directing targeted actions to minimize health risks. The specification includes no description of “receiving a user input comprising a target health risk reduction.”
Claims 2-7 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Regarding Claim 5, this claim recites the limitation “receiving a user input comprising a target health risk reduction.” The specification [267] discloses: “BMS 400 can be configured to allow users to provide inputs regarding the balance between reducing health risks and reducing energy costs. For example, users can assign a first weighting to denote the importance of reducing health risks and a second weight to denote the importance of reducing energy consumption. To assist in this process, various scores can be developed based on predetermined rules, learning models trained with historical data, etc. to provide grades for buildings with respect to health risks and energy consumption.” In particular, the specification only discloses that users input two different weightings, first weighting related to reducing health risks and second weighting related to reducing energy consumption. The specification includes no description of “the user input comprises a target desired weighting of health risk reduction relative to energy consumption”.

Regarding Claim 8, this claim recites the limitation “receiving a user input comprising a target health risk reduction.” The specification [267] discloses: “As discussed above, visualizations of health risks such as heat maps and other visualizations can be generated to both assist individuals in safely navigating through the building as well as directing targeted actions to minimize health risks” and “BMS 400 can be configured to allow users to provide inputs regarding the balance between reducing health risks and reducing energy costs.” The specification includes no description of “receiving a user input comprising a target health risk reduction.”
Claims 9-14 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Regarding Claim 9, this claim recites the limitation “receiving a user input comprising a target health risk reduction.” The specification [267] discloses: “BMS 400 can be configured to allow users to provide inputs regarding the balance between reducing health risks and reducing energy costs. For example, users can assign a first weighting to denote the importance of reducing health risks and a second weight to denote the importance of reducing energy consumption. To assist in this process, various scores can be developed based on predetermined rules, learning models trained with historical data, etc. to provide grades for buildings with respect to health risks and energy consumption.” In particular, the specification only discloses that users input two different weightings, first weighting related to reducing health risks and second weighting related to reducing energy consumption. The specification includes no 

Regarding claim 15, this claim recites the limitation “receiving a user input comprising a desired balance between reducing health risks and reducing energy”. The specification [267] discloses: “BMS 400 can be configured to allow users to provide inputs regarding the balance between reducing health risks and reducing energy costs. For example, users can assign a first weighting to denote the importance of reducing health risks and a second weight to denote the importance of reducing energy consumption.” The specification includes the description of users’ inputs instead of ‘a user input’.
Claims 16-20 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, this claim recites the limitation “receiving a user input comprising a target health risk reduction”. In particular, the limitation the term “a target health risk reduction” in the claims is not clear, the term is not well known in the art and the specification does not provide clear definition as to what the term “a target health risk reduction” means. For the purpose of examination, the Examiner will interpret the claim to read, “receiving a user input comprising a health risk reduction”.
Claims 2-7 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Regarding Claim 8, this claim recites the limitation “receiving a user input comprising a target health risk reduction”. In particular, the limitation the term “a target health risk reduction” in the claims is not clear, the term is not well known in the art and the specification does not provide clear definition as to what the term “a target health risk reduction” means. For the purpose of examination, the Examiner will interpret the claim to read, “receiving a user input comprising a health risk reduction”.
Claims 9-14 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Rejections based on Prior Art
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, and 10-14 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Boisvert et al. (US 2020/0227159 A1 –hereinafter Boisvert).
Regarding Claim 1, Boisvert teaches a method in a building management system (BMS) performed by one or more processors, the method comprising: 
receiving health risk data for an infectious disease (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to receive data from the one or more sensors 204, 206, 207”); 
receiving a user input comprising a target health risk reduction (see [0051]; Boisvert: “In some embodiments, the infection risk compliance parameters may be specific to a particular patient or type of patient. For example, if a high-infection-risk patient is present in a room (e.g. open wound, weak immune system, etc.), a user may input this information to the controller 238, and the rules may cause the controller 238 to control the environment in that room differently than if a low-infection-risk patient (e.g. dehydrated) were in the room.” See [0043]; Boisvert: “The set of rules may determine what action to take to reduce the elevated infection risk, sometimes in accordance with the one or more programmable risk compliance parameters for the particular room.” That is, user inputs the information about a high-infection-risk patient in a room in order to control that room differently to reduce the elevated infection risk. Therefore, it reads on ‘user input comprising a target health risk reduction’);
determining a health risk level for at least one of a space or one or more individuals in a building using the health risk data (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to [...] determine if conditions are present that are indicative of an increased likelihood (e.g., an increased risk or chance) that a patient in the room(s) 202 will acquire an infection”); and 
performing at least one of an air handling action or a disinfection action in the building based on the health risk level (see [0018]; Boisvert: “The BMS 12, as described herein according to the various illustrative embodiments, may be used to control the one or more client devices in order to control certain environmental conditions (e.g., temperature, ventilation, humidity, lighting, etc.) to reduce the risk of infection for building occupants.”) in accordance with the user input (see [0060]; Boisvert: “In some cases, the processing unit may identify a risk of infection (e.g., SSI and/or HAI) based on the sensor data. The processing unit may then adjust a building control parameter (e.g., transmit a change in control parameter to a particular device of the building management system) to mitigate or reduce the risk of infection. […] In some cases, the processing unit may be configured to generate compliance reports and/or HAI/SSI risk reports (automatically or in response to user input).”).
Regarding claim 2, Boisvert teaches all the limitations of claim 1 above, Boisvert further teaches wherein performing the air handling action comprises increasing an outdoor air ventilation rate in the space in the building (see [0053]; Boisvert: “In a first example rule 420 a, if an elevated particle count is detected, the air changes per hour (ACH) may be increased”).

Regarding claim 3, Boisvert teaches all the limitations of claim 1 above, Boisvert further teaches wherein performing the disinfection action comprises using disinfectant light to sanitize air circulated through the space in the building (see [0053]; Boisvert: “In another example rule 420 b, if an elevated biological particle count is detected the ACH may be increased and an ultraviolet (UV) light activated to kill the biological particles”).

Regarding claim 4, Boisvert teaches all the limitations of claim 1 above, Boisvert further teaches wherein performing the disinfection action comprises performing air filtration at an air handling unit of the BMS (see [0053]; Boisvert: “In another example rule 420 f, if conditions are indicative of an elevated risk of mold, the ACH may be increased, a dehumidifier activated, and the temperature of the room decreased. In some cases, the ACH may be increased to increase the volume of air, to maintain directional air, and/or to maintain a cleanliness of the air.” That is, maintaining a cleanliness of the air reads on ‘performing air filtration at an air handling unit of the BMS’).

Regarding claim 6, Boisvert teaches all the limitations of claim 1 above, Boisvert further teaches wherein receiving the health risk data for the infection disease comprises at least one of receiving the health risk data from a health authority source or receiving biometric data from individuals in the building (see [0043]; Boisvert: “The building management system(s) 234 may maintain a second, or rules, database 244 that includes a set of rules or algorithms that may be used to identify actions that should be taken to lower a patient's risk of infection. In some cases, the rules database 244 may also include one or more programmable infection risk compliance parameters. In some cases, the rules or algorithms may be used to control the building management system 234 in accordance with one or more programmable risk compliance parameters for a particular room to help mitigate the elevated infection risk in the particular room.” See [0050]; Boisvert: “It is contemplated that the infection risk compliance parameters may be manually entered by a user (e.g., an installer or the medical facility) at the controller 238 (or a remote device 248) or the user may use the controller 238 (or a remote device 248) to send a request to the external server(s) 246 to obtain the rules database, as shown at block 302.” Since the second/rule database is entered and maintained by the medical facility or the external server(s), it reads on ‘at least one of receiving the health risk data from a health authority source’).

Regarding claim 8, Boisvert teaches a building management system (BMS), the system comprising: 
one or more processors (see [0031]; Boivert: “The controller 104 may include one or more controllers or processors that execute instructions stored in the system memory 106. The controller 104 may include a programmable microprocessor.”); and 
one or more computer-readable storage media having instructions stored thereon that (see [0032]; Boisvert: “The system memory 106 of the host device 70 can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 112 and/or cache memory 114.”), upon execution by the one or more processors (see [0031]; Boisvert: “The controller 104 may include one or more controllers or processors that execute instructions stored in the system memory 106.”), cause the one or more processors to implement operations comprising: 
receiving health risk data for an infectious disease (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to receive data from the one or more sensors 204, 206, 207”); 
receiving a user input comprising a target health risk reduction (see [0051]; Boisvert: “In some embodiments, the infection risk compliance parameters may be specific to a particular patient or type of patient. For example, if a high-infection-risk patient is present in a room (e.g. open wound, weak immune system, etc.), a user may input this information to the controller 238, and the rules may cause the controller 238 to control the environment in that room differently than if a low-infection-risk patient (e.g. dehydrated) were in the room.” See [0043]; Boisvert: “The set of rules may determine what action to take to reduce the elevated infection risk, sometimes in accordance with the one or more programmable risk compliance parameters for the particular room.” That is, user inputs the information about a high-infection-risk patient in a room in order to control that room differently to reduce the elevated infection risk. Therefore, it reads on ‘user input comprising a target health risk reduction’);
determining a health risk level for at least one of a space or one or more individuals in a building using the health risk data (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to [...] determine if conditions are present that are indicative of an increased likelihood (e.g., an increased risk or chance) that a patient in the room(s) 202 will acquire an infection”); and 
performing at least one of an air handling action or a disinfection action in the building based on the health risk level (see [0018]; Boisvert: “The BMS 12, as described herein according to the various illustrative embodiments, may be used to control the one or more client devices in order to control certain environmental conditions (e.g., temperature, ventilation, humidity, lighting, etc.) to reduce the risk of infection for building occupants.”) in accordance with the user input (see [0060]; Boisvert: “In some cases, the processing unit may identify a risk of infection (e.g., SSI and/or HAI) based on the sensor data. The processing unit may then adjust a building control parameter (e.g., transmit a change in control parameter to a particular device of the building management system) to mitigate or reduce the risk of infection. […] In some cases, the processing unit may be configured to generate compliance reports and/or HAI/SSI risk reports (automatically or in response to user input).”).
Regarding to Claim 10, the limitations in this claim is taught by of Boisvert as discussed connection with claim 2.

Regarding claim 11, Boisvert teaches all the limitations of claim 8 above, Boisvert further teaches wherein performing the disinfection action comprises at least one of using disinfectant light to sanitize air circulated through the space in the building (see [0053]; Boisvert: “In another example rule 420 b, if an elevated biological particle count is detected the ACH may be increased and an ultraviolet (UV) light activated to kill the biological particles”), performing air filtration at an air handling unit of the BMS (see [0053]; Boisvert: “In another example rule 420 f, if conditions are indicative of an elevated risk of mold, the ACH may be increased, a dehumidifier activated, and the temperature of the room decreased. In some cases, the ACH may be increased to increase the volume of air, to maintain directional air, and/or to maintain a cleanliness of the air.” That is, maintaining a cleanliness of the air reads on ‘performing air filtration at an air handling unit of the BMS’), providing ozone in the space in the building, or using a humidifier to add disinfectant to air in the space in the building (see [0053]; Boisvert: “In another example rule 420 c, if there is elevated traffic in a room (e.g., more people than expected and/or doors opening more than expected) the ACH may be increased and a UV light activated to kill the biological particles. In yet another example rule 420 d, if elevated humidity is detected, the ACH may be increased and a dehumidifier activated.”).

Regarding claim 12, Boisvert teaches all the limitations of claim 8 above, Boisvert further teaches wherein determining the health risk level comprises determining a probability of infection (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to receive data from the one or more sensors 204, 206, 207 and determine if conditions are present that are indicative of an increased likelihood (e.g., an increased risk or chance) that a patient in the room(s) 202 will acquire an infection.”) using occupancy data for the building (see [0028]; Boisvert: “The building control devices 22, 32, 42, 62 and/or the host device 70 may receive a signal from the occupancy sensor indicative of occupancy within a room or zone of the building or structure 10”) and an outdoor air ventilation rate (see [0045]; Boisvert: “Some conditions that may increase a risk of infection include, but are not limited to, a high particulate count, a high humidity level, a low humidity level, a high room temperature, high traffic into, out of, and/or within the room, high biological particle levels, low air changes per hour (ACH), low air velocity, high air velocity, high mold conditions, etc.”).

Regarding to Claim 13, the limitations in this claim is taught by of Boisvert as discussed connection with claim 6.

Regarding claim 14, Boisvert teaches all the limitations of claim 8 above, Boisvert further teaches wherein determining the health risk level comprises determining whether any individuals in the building have been infected with the infectious disease (see [0056]; Boivert: “when a low-infection-risk patient is moved out e, if the patient condition is indicative of a higher risk for infection, the ACH may be increased, a UV light activated, and the humidity increased.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boisvert, and further in view of LIoyd (US 20170246331 A –hereinafter LIoyd).
Regarding claim 5, Boisvert teaches all the limitations of claim 1 above; however, Boisvert does not explicitly teach wherein the user input comprises a target desired weighting of health risk reduction relative to energy consumption.
LIoyd from the same or similar field of endeavor teaches wherein the user input comprises a target desired weighting of health risk reduction relative to energy consumption. (see [0107]; LIoyd: “The processing circuitry 51 then determines the operational mode (block 301). This may include an input received from the user, such as through an input device 59.” See [0109]; LIoyd: “If there are no persons, the processing circuitry 51 operates the emitters 20 at prescribed settings (block 304) suited for no persons in the area. This mode of operation with no persons present may provide for more intense germicidal radiation exposure for more thorough decontamination or less germicidal radiation exposure to save energy costs, or a combination of more intense radiation for a period of time followed by less intense exposure to save costs.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boisvert to include LIoyd's features of the user input comprises a target desired weighting of health risk reduction relative to energy consumption. Doing so would reduce the number and severity of infections, reduce fatalities from hospital acquired infections, reduce health care costs, and reduce the potential for the development of anti-biotic resistant microorganisms, all of which are urgently needed in the health care system. (LIoyd, [0006])

Regarding to Claim 9, the limitations in this claim is taught by the combination of Boisvert and Gupta as discussed connection with claim 5.

Regarding claim 15, Boisvert teaches a method in a building management system (BMS) performed by one or more processors, the method comprising: 
receiving health risk data for an infectious disease (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to receive data from the one or more sensors 204, 206, 207”);
receiving occupant data for one or more individuals in a building (see [0028]; Boisvert: “The building control devices 22, 32, 42, 62 and/or the host device 70 may receive a signal from the occupancy sensor indicative of occupancy within a room or zone of the building or structure 10”); 
determining a health risk level for at least one of a space in the building or the one or more individuals in the building using the health risk data and the occupant data (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to [...] determine if conditions are present that are indicative of an increased likelihood (e.g., an increased risk or chance) that a patient in the room(s) 202 will acquire an infection”); and 
performing at least one of an air handling action or a disinfection action in the building based on the health risk level (see [0018]; Boisvert: “The BMS 12, as described herein according to the various illustrative embodiments, may be used to control the one or more client devices in order to control certain environmental conditions (e.g., temperature, ventilation, humidity, lighting, etc.) to reduce the risk of infection for building occupants.”) 
receiving a user input comprising a desired balance between reducing health risks and reducing energy; performing at least one of an air handling action or a disinfection action… in accordance with the user input.
LIoyd from the same or similar field of endeavor teaches:
receiving a user input (see [0107]; LIoyd: “The processing circuitry 51 then determines the operational mode (block 301). This may include an input received from the user, such as through an input device 59.”) comprising a desired balance between reducing health risks and reducing energy (see [0109]; LIoyd: “The processing circuitry 51 determines if there are any persons in the area (block 303). If there are no persons, the processing circuitry 51 operates the emitters 20 at prescribed settings (block 304) suited for no persons in the area.” See [0049]; LIoyd: “if there are not persons in the environment, the emitters may be set to increase the amount of germicidal radiation emitted for a more thorough decontamination of the area, and alternatively decrease the emitted radiation after a prescribed period of time to save energy, extend emitter life, and minimize UV damage to surfaces in the environment. In addition, since the presence of persons introduce or stir up microorganisms that have settled out on surfaces, the emitters may be set to increase the levels of germicidal radiation emitted when persons enter the area, provided sensors 30 and 40 detect that all persons in the area have PPE.”); 
performing at least one of an air handling action or a disinfection action… in accordance with the user input (see [0049]; LIoyd: “if there are not persons in the environment, the emitters may be set to increase the amount of germicidal radiation decrease the emitted radiation after a prescribed period of time to save energy, extend emitter life, and minimize UV damage to surfaces in the environment. In addition, since the presence of persons introduce or stir up microorganisms that have settled out on surfaces, the emitters may be set to increase the levels of germicidal radiation emitted when persons enter the area, provided sensors 30 and 40 detect that all persons in the area have PPE).

Regarding claim 17, the combination of Boisvert and LIoyd teaches all the limitations of claim 15 above, Boisvert further teaches wherein performing the air handling action comprises increasing an outdoor air ventilation rate in the space in the building (see [0053]; Boisvert: “In a first example rule 420 a, if an elevated particle count is detected, the air changes per hour (ACH) may be increased”), and wherein performing the disinfection action comprises at least one of using disinfectant light to sanitize air circulated through the space in the building (see [0053]; Boisvert: “In another example rule 420 b, if an elevated biological particle count is detected the ACH may be increased and an ultraviolet (UV) light activated to kill the biological particles”) or performing air filtration at an air handling unit of the BMS (see [0053]; Boisvert: “In another example rule 420 f, if conditions are indicative of an elevated risk of mold, the ACH may be increased, a dehumidifier activated, and the temperature of the room decreased. In some cases, the ACH may be increased to increase the volume of air, to maintain directional air, and/or to maintain a cleanliness of That is, maintaining a cleanliness of the air reads on ‘performing air filtration at an air handling unit of the BMS’).

Regarding claim 18, the combination of Boisvert and LIoyd teaches all the limitations of claim 15 above, Boisvert further teaches wherein receiving the health risk data for the infection disease comprises at least one of receiving the health risk data from a health authority source (see [0043]; Boisvert: “The building management system(s) 234 may maintain a second, or rules, database 244 that includes a set of rules or algorithms that may be used to identify actions that should be taken to lower a patient's risk of infection. In some cases, the rules database 244 may also include one or more programmable infection risk compliance parameters. In some cases, the rules or algorithms may be used to control the building management system 234 in accordance with one or more programmable risk compliance parameters for a particular room to help mitigate the elevated infection risk in the particular room.” See [0050]; Boisvert: “It is contemplated that the infection risk compliance parameters may be manually entered by a user (e.g., an installer or the medical facility) at the controller 238 (or a remote device 248) or the user may use the controller 238 (or a remote device 248) to send a request to the external server(s) 246 to obtain the rules database, as shown at block 302.” Since the second/rule database is entered and maintained by the medical facility or the external server(s), it reads on ‘at least one of receiving the health risk data from a health authority source’)

Regarding to Claim 19, the limitations in this claim is taught by of Boisvert as discussed connection with claim 12.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boisvert in view of Sze To et al. (NPL: “Review and comparison between the Wells–Riley and dose-response approaches to risk assessment of infectious respiratory diseases” (2010) –hereinafter Sze To).
Regarding claim 7, Boisvert teaches all the limitations of claim 1 above, Boisvert further teaches wherein determining the health risk level comprises determining a probability of infection (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to receive data from the one or more sensors 204, 206, 207 and determine if conditions are present that are indicative of an increased likelihood (e.g., an increased risk or chance) that a patient in the room(s) 202 will acquire an infection.”) using occupancy data for the building (see [0028]; Boisvert: “The building control devices 22, 32, 42, 62 and/or the host device 70 may receive a signal from the occupancy sensor indicative of occupancy within a room or zone of the building or structure 10”), (see [0045]; Boisvert: “Some conditions that may increase a risk of infection include, but are not limited to, a high particulate count, a high humidity level, a low humidity level, a high room temperature, high traffic into, out of, and/or within the room, high biological particle levels, low air changes per hour (ACH), low air velocity, high air velocity, high mold conditions, etc.”).
wherein determining the health risk level comprises determining a probability of infection using …a quanta generation rate for the infectious disease…
Sze To from the same or similar field of endeavor teaches wherein determining the health risk level (see page 5, left column; Sze To: “The Wells–Riley equation provides a simple and quick assessment of the infection risk of airborne transmissible diseases.”) comprises determining a probability of infection using …a quanta generation rate for the infectious disease…(see page 3, right column; Sze To: “where P1 is the probability of infection, C is the number of infection cases, S is the number of susceptibles, I is the number of infectors, p is the pulmonary ventilation rate of a person, q is the quanta generation rate, t is the exposure time interval, and Q is the room ventilation rate with clean air.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Boisvert to include Sze To's features of determining a probability of infection using a quanta generation rate for the infectious disease. Doing so would evaluate the effectiveness of infection control measures. (To, page 2)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boisvert in view of LIoyd and further in view of Bitran et al. (US 2017/0039339 A1 –hereinafter Bitran).
Regarding claim 16, the combination of Boisvert and LIoyd teaches all the limitations of claim 15 above; however, it does not explicitly teach wherein receiving the occupant data comprises receiving biometric data from one or more wearable devices associated with the one or more individuals in the building and receiving health record data regarding the infectious disease for the one or more individuals in the building.
Bitran from the same or similar field of endeavor teaches wherein receiving the occupant data comprises receiving biometric data from one or more wearable devices associated with the one or more individuals in the building (see [0011]; Bitran: “The statistics can include biometric data (e.g., body temperature, heart rate, blood oxygen saturation, etc.,) sensed by a user device such as a mobile computing device (e.g., smartphone, wearable device, etc.,) as well as medical records of users in the group”) and receiving health record data regarding the infectious disease for the one or more individuals in the building (see [0011]; Bitran: “The computing system also gathers aggregated medical records statistics corresponding to the group of other registered users. For instance, the computing system may gather statistics indicating that some of the members of the registered user group are likely to have influenza, a common cold, chickenpox, and/or other infectious diseases[…] These statistics can then be used to ascertain group health data representing a health condition (e.g., infectious disease condition) of the group of registered users.” Group health data reads on ‘health record data’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Boisvert and LIoyd to include Bitran's features of receiving the occupant data comprises receiving biometric data from one or more wearable devices associated with the one or more individuals in the building and receiving health record data regarding the infectious disease for the one or 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boisvert in view of LIoyd, and further in view of Gupta et al. (US 2017/0211837 A1 –hereinafter Gupta).
Regarding claim 20, the combination of Boisvert and LIoyd teaches all the limitations of claim 15 above, Boisvert further teaches wherein the user input comprises a first weight indicating an importance to reduce health risks (see [0051]; Boisvert: “In some embodiments, the infection risk compliance parameters may be specific to a particular patient or type of patient. For example, if a high-infection-risk patient is present in a room (e.g. open wound, weak immune system, etc.), a user may input this information to the controller 238, and the rules may cause the controller 238 to control the environment in that room differently than if a low-infection-risk patient (e.g. dehydrated) were in the room.” See [0043]; Boisvert: “The set of rules may determine what action to take to reduce the elevated infection risk, sometimes in accordance with the one or more programmable risk compliance parameters for the particular room.”), 
However, Boisvert does not explicitly teach wherein the user input comprises … a second weight indicating an importance to reduce energy cost.
Gupta from the same or similar field of endeavor teaches wherein the user input comprises … a second weight indicating an importance to reduce energy cost(see [0044]; Gupta: “The Γ matrix captures the weight of the energy cost relative to the total discomfort cost. In practice, it could be determined by the actual cost of energy, as well as additional input from the building operator to determine how much relative weight to associate with the energy cost as compared to the occupant discomfort costs.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Boisvert and LIoyd to include Gupta's features of the user input comprises a second weight indicating an importance to reduce energy cost. Doing so would providing individual comfort and energy efficiency in shared multi-occupant spaces. (Gupta, [0005])

Response to Arguments
Applicant’s arguments filed 04/21/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the twelfth page of the remarks (numbered as page 17) which recites:
“Applicant respectfully submits that Boisvert does not disclose, teach, or suggest let alone anticipate "receiving a user input comprising a target health risk reduction" and "performing at least one of an air handling action or a disinfection action in the building based on the health risk level in accordance with the user input" as recited in amended Claim 1 and similarly in amended Claim 8.”


For similar as those presented above with respect to independent claim 1, the rejections to independent claim 8 is maintained.

With respect to applicant’s argument located within the thirteenth page of the remarks (numbered as page 18) which recites:
“Applicant respectfully submits that Boisvert does not disclose, teach, or suggest, let alone anticipate "receiving a user input comprising a desired balance between reducing health risks and reducing energy" and "performing at least one of an air handling action or a disinfection action in the building based on the health risk level in accordance with the user input" as recited in amended Claim 15.”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely LIoyd, has been relied upon to reject the limitations incorporated in the amendment. Since the Examiner hereby cites LIoyd above, the statements made against the reference Boisvert are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117